Opinión disidente emitida por el
Juez Asociado Señor Fus-ter Berlingeri,
a la que se unen el Juez Presidente Señor Hernández Denton y la Juez Asociada Señora Rodríguez Rodríguez.
El caso de autos presenta la cuestión de si la acción de una empresa privada de retirar una oferta de empleo que ésta le había extendido a un ex convicto constituye un dis-crimen por condición social prohibido por la Constitución del Estado Libre Asociado de Puerto Rico.
HH
En 1976, Wilfredo Rosario Díaz (Rosario) se declaró culpable de cometer los delitos de homicidio y de violación a la Ley de Armas de Puerto Rico y fue condenado a cumplir una pena de seis años y seis meses de prisión, al amparo del beneficio de una sentencia suspendida.
Veinte años más tarde, en 1996, Rosario procuró un em-pleo con la empresa Toyota Corporation de Puerto Rico (Toyota), referido allí por el Departamento del Trabajo y Re-cursos Humanos. Luego de las entrevistas de rigor, un *31supervisor de Toyota le indicó a Rosario la fecha en que comenzaría a trabajar como chofer de almacén, una vez tramitara los usuales certificados de salud y de buena conducta.
Oportunamente Rosario entregó los documentos reque-ridos, incluyendo un certificado de antecedentes penales que reflejaba las convicciones mencionadas antes, condicio-nes que Rosario infructuosamente había tratado de elimi-nar de su expediente penal. Fue entonces cuando el em-pleado de Toyota que recibió los referidos documentos le informó a Rosario que tenía que paralizar el trámite de su empleo hasta tanto se asesorara con su supervisor. Días más tarde, se le indicó a Rosario que su contratación no había obtenido el visto bueno debido a las convicciones que aparecían reflejadas en el certificado de antecedentes penales. Se le informó que era política de la compañía no emplear a personas que tuvieran tales antecedentes.
Por lo anterior, el 14 de marzo de 1997 Rosario, su es-posa y la Sociedad Legal de Bienes Gananciales integrada por ambos, presentaron ante el Tribunal de Primera Ins-tancia una demanda, inter alia, sobre violación de derechos civiles y daños y perjuicios contra Toyota. En lo pertinen-te(1) alegaron que Toyota le había hecho una oferta de tra-bajo a Rosario, la cual fue luego retirada a consecuencia de las convicciones reflejadas en su certificado de anteceden-tes penales, y que tal actuación constituyó un acto de dis-crimen por condición social.
Toyota, a su vez, presentó una moción de desestimación, mediante la cual alegó que la demanda referida no aducía una reclamación que justificara la concesión de un remedio. El 4 de junio de 2001 el foro de instancia acogió la *32moción aludida y desestimó la demanda de Rosario y su cónyuge.
Oportunamente, los demandantes acudieron ante el en-tonces Tribunal de Circuito de Apelaciones. Luego de los trámites de rigor, éste emitió una sentencia el 19 de agosto de 2002 y revocó el dictamen del foro de instancia. Resolvió vagamente que al interpretar las alegaciones del deman-dante lo más liberalmente posible, éste “podía ser acreedor en derecho a la concesión de un remedio”.
Denegada la solicitud de reconsideración de Toyota, ésta acudió ante nos y formuló el señalamiento de error si-guiente:
Erró el Tribunal de Circuito de Apelaciones al revocar la Sen-tencia dictada por el Tribunal de Primera Instancia y concluir que el demandante, por ser ex convicto, es acreedor de algún remedio en ley que impide la desestimación de la demanda de discrimen por condición social. Petición de certiorari, pág. 6.
El 13 de diciembre de 2002 expedimos el recurso de cer-tiorari solicitado por Toyota. Esta presentó su alegato el 8 de abril de 2003 y, luego de una prórroga, la parte recu-rrida presentó el suyo el 12 de julio de ese año.
I — (
La Sec. 1 del Art. II de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1999, pág. 257, dispone, en lo pertinente aquí, que “[n]o podrá establecerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas”. (Enfasis suplido.) Las ocho categorías de discrimen prohibidas por esta fundamental disposición constitucional constituyen las vertientes particulares del principio de esencial igual-dad humana, que es uno de los pilares sobre los que se erige nuestra Carta de Derechos. Las ocho categorías alu-den a diferencias manifiestas que se dan entre los seres *33humanos, pero que ante los ojos del Derecho son como si no existieran porque todas las personas se consideran iguales ante la ley.
En la Convención Constituyente, en el Informe de la Comisión de Carta de Derechos, se señaló claramente la finalidad de esta disposición cardinal:
El propósito de esta sección es fijar claramente como base consustancial de todo lo que sigue el principio de la dignidad del ser humano y, como consecuencia de ésta, la igualdad esen-cial de todas las personas dentro de nuestro sistema constitucional. La igualdad ante la ley queda por encima de accidentes o diferencias, bien tengan su origen en la natura-leza o en la cultura. Todo discrimen o privilegio contrario a esta esencial igualdad repugna al sistema jurídico puertorriqueño. 4 Diario de Sesiones de la Convención Cons-tituyente 2561 (1951).
En numerosas ocasiones hemos tenido la oportunidad de interpretar y dilucidar el significado y alcance de casi todas de estas ocho categorías constitutivas del principio de esencial igualdad humana. La que nos concierne aquí ahora, sin embargo, es una categoría que hemos exami-nado muy poco.
En efecto, la única y reducida consideración de la cate-goría de discrimen por condición social la realizamos en Pérez, Román v. Proc. Esp. Rel. de Fam., 148 D.P.R. 201, 213-215 (1999). Allí rechazamos que el requisito del Art. 131 del Código Civil de Puerto Rico, 31 L.P.R.A. see. 532, de que los que integran una pareja deben estar casados entre sí para poder adoptar, constituyese un discrimen por condición social. Señalamos que “la clasificación entre pa-rejas casadas y no casadas no guarda relación con el dis-crimen por ‘origen o condición social’ ” —(énfasis suplido) id., pág. 215— y afirmamos que la categoría en cuestión se refería a “discrímenes económicos y sociales, y no a distin-ciones razonables que puedan surgir por el estado civil de las personas”. (Énfasis suplido.) íd., pág. 214.
La categoría de discrimen por condición social tampoco *34tiene un extenso historial constitucional, pero no es un con-cepto jurídico enigmático o inescrutable. Veamos.
hH HH j.
En la Convención Constituyente de Puerto Rico hubo una breve discusión en torno a lo que es ahora la Sec. 1 del Art. II de nuestra Constitución, supra, en la que se aludió expresamente al contenido de la categoría “condición social” de dicha disposición. Esa discusión ocurrió en una de las últimas sesiones de la Convención Constituyente, cuando se debatía el planteamiento del delegado Gutiérrez Franqui de eliminar la categoría “posición económica” de la propuesta sobre dicha disposición constitucional. El dele-gado Reyes Delgado expresó en ese momento su preocupa-ción con respecto a la referida recomendación de Gutiérrez Franqui, pero dicha preocupación quedó atendida luego, por entenderse que lo relativo a “posición económica” es-taba comprendido en el concepto más amplio de “condición social”. Así lo afirmó expresamente el delegado González Blanes, quien señaló entonces lo siguiente:
Sr. González Blanes: ... Nos satisface la eliminación de “po-sición económica”, porque entiendo que ahí está incluida la dificultad que levanta el compañero Reyes Delgado al ponerse más adelante “o condición social” .... Diario de Sesiones, supra, Vol. 3, pág. 2245.
De lo anterior es evidente que el discrimen por condi-ción social incluye claramente el discrimen por posición económica. Pero hay algo más que se conoce claramente con respecto al significado del concepto en cuestión. Para esclarecerlo es necesario referirse a un evento importante en la historia del desarrollo constitucional de Puerto Rico, muy vinculado a lo acontecido en la Convención Constituyente.
En efecto, pocos años después de celebrada esa Conven-ción, en febrero de 1956 el Gobernador de Puerto Rico, Don *35Luis Muñoz Marín, creó el Comité para el Estudio de los Derechos Civiles en Puerto Rico (Comité), para examinar a fondo la vigencia real de los derechos humanos en Puerto Rico. Debe recordarse que los que formularon la Carta de Derechos en la Convención Constituyente eran conscientes de que existía una distancia notable entre los derechos de-clarados en ésta y el estado real de su disfrute en la isla, pero pensaban que esa distancia habría de superarse con el pasar del tiempo mediante esfuerzos concertados para lograr un mayor arraigo de esos derechos en la cultura de nuestra gente. Véase J. Trías Monge, Historia Constitucio-nal de Puerto Rico, San Juan, Ed. U.P.R., 1982, Vol. III, pág. 169. El referido comité, creado por Muñoz Marín a principios de 1956, fue uno de esos esfuerzos. Entre los miembros y asesores de ese comité se encontraban varios ilustres juristas de esa época, quienes habían sido a su vez miembros o asesores de la Convención Constituyente, tales como Don José Trías Monge y Don Pedro Muñoz Amato. En el histórico Informe del comité referido, que dio lugar a la creación como institución gubernamental permanente de la Comisión de Derechos Civiles de Puerto Rico, se hace referencia expresa a lo relativo a la categoría constitucio-nal del discrimen por condición social y se concluye que cada día este discrimen disminuía en el país. La conclusión específica sobre el particular formulada en dicho Informe delata claramente a qué se refería el discrimen por condi-ción social. Se indicó sobre éste lo siguiente: “La estratifi-cación social va perdiendo su rigidez, y así resulta más fácil ascender en la jerarquía económico-social” (Enfasis suplido.) Informe del comité del gobernador para el estudio de los derechos civiles de Puerto Rico, San Juan, [s. ed.], 1959, pág. 109.
La conclusión aludida estaba basada en el conocido es-tudio de campo sobre la vigencia de los derechos civiles en Puerto Rico realizado para el Comité por el Dr. Edwin Seda Bonilla a través del Centro de Investigaciones Sociales de *36la Universidad de Puerto Rico, en tiempo de la rectoría de Don Jaime Benitez, quien a su vez había sido miembro de la Convención Constituyente y presidente de la Comisión de la Carta de Derechos de dicha Convención, y quien fa-cilitó la realización del estudio de Seda Bonilla. En su in-forme sobre el estudio referido, Seda Bonilla alude al dis-crimen por condición social, refiriéndose al concepto de estructura social elaborado por el eminente sociólogo Ralph Linton, que incluye la estrata de “status o posiciones sociales que se interrelacionan mediante expectativas de conducta recíproca”, las llamadas “clases sociales”. Véase E. Seda Bonilla, Los derechos civiles en la cultura puerto-rriqueña, Río Piedras, Ed. U.P.R., 1963, págs. 26-27.
En su propio estudio para el Comité, el Dr. Pedro Muñoz Amato señaló expresamente que la categoría constitucio-nal de condición social se refería al status que tuviese la persona humana en la jerarquía de las relaciones económico-sociales. P. Muñoz Amato, Informe sobre discrí-menes por motivo de raza, color, sexo, nacimiento y condi-ción social, 22 (Núm. 3) Rev. C. Abo. P.R. 299, 337 (1962). Este señalamiento es de importancia decisiva, ya que el doctor Muñoz Amato puede considerarse como el asesor principal de la Convención Constituyente y la persona res-ponsable por la confección de la obra La nueva constitución de Puerto Rico, Río Piedras, Ed. U.P.R., 1954, que contenía los estudios preparatorios para la Convención Constituyente.
Es por todo lo anterior que el Prof. Raúl Serrano Geyls nos dice que la categoría de condición social “se refiere a factores económicos y sociales”, a la situación económica y la condición social de la persona en la comunidad. (Enfasis suplido.) P. Serrano Geyls, Derecho constitucional de Esta-dos Unidos y Puerto Rico, San Juan, Ed. Co. Abo. P.R., 1988, Vol. II, pág. 1189.
En resumen, pues, con arreglo a todo lo señalado, en el país se conoce lo que se quiso prohibir en 1952 cuando se *37proscribió en nuestra Constitución el discrimen por condi-ción social. La intención de los que redactaron nuestra Ley Fundamental es clara. Lo que se procuró entonces fue que no se le negara a nadie la igual protección de las leyes sólo porque la persona perteneciese a determinada clase socio-económica; sobre todo se quiso que el Estado no favoreciese a determinadas personas sólo por ser de la llamada “clase alta”, o que desfavoreciese a otros sólo por ser de la lla-mada “clase baja”. Dicho de otra manera, se procuró que para aplicar la ley, no debe importar a qué clase socio-económica pertenece la persona. Los miembros de la Con-vención Constituyente entendían comúnmente que la “con-dición social” de una persona significaba su clase social o su posición económica, y procuraron que ésta no tuviese peso alguno jurídicamente; es decir, que no importa cuál fuese el estado o la situación socioeconómica de las perso-nas, todas son iguales ante la ley. Véase Diario de Sesio-nes, supra, Vol. 2, pág. 1382 (exposición del delegado Benitez).
> HH
A la luz del referido significado de la categoría de discri-men por condición social de la Sec. 1 del Art. II de nuestra Constitución, supra, es evidente que Rosario no fue objeto de tal discrimen. El discrimen de Toyota contra Rosario por ser éste un ex convicto, lamentable como es, no constituye el discrimen por condición social prohibido por la Constitución. Aplica aquí también la noción que apuntára-mos antes de que “no todo lo que socialmente se considera como discrimen tiene un resultado análogo en el campo del Derecho”. (Enfasis suplido.) Alberty v. Bco. Gub. de Fomento, 149 D.P.R. 655, 662 (1999).
La reclamación de Rosario aquí es inmeritoria por una segunda razón. Éste sólo ha invocado la Sec. 1 del Art. II de la Constitución del Estado Libre Asociado de Puerto Rico, *38supra, para fundamentar su reclamo de discrimen. Al ac-tuar de este modo ha soslayado el hecho de que Toyota es una empresa privada. Su actuación, por ende, no es atri-buible al Estado. Para que pueda entenderse que existe un discrimen que viola las protecciones ofrecidas por la Cons-titución, de ordinario debe mediar una acción del Estado, es decir, debe ser el Estado el alegado infractor de la ga-rantía constitucional o, al menos, el Estado debe estar pre-sente de algún modo significativo en la infracción constitucional. Véase Serrano Geyls, op. cit., pág. 809. Nada de ello ha ocurrido aquí. La actuación contra Rosario fue exclusivamente de Toyota, sin que el Estado estuviese de modo alguno implicado en ella. Por esta razón, tampoco tiene méritos el reclamo de Rosario al amparo de la citada Sec. 1 del Art. II de la Constitución de Puerto Rico.(2) Erró el foro apelativo al resolver como lo hizo.
V
Al fundamentar el aspecto más medular de nuestra opi-nión —de que el discrimen contra un ex convicto no cons-tituye la categoría constitucional del discrimen por condi-ción social— en el discernible historial de la referida categoría de discrimen, hemos sido plenamente conscien-tes de nuestro rol como principales custodios de la Constitución. Sabemos que nos toca fortalecerla, no *39enervarla. Báez Cancel v. Alcalde Mun. de Guaynabo, 100 D.P.R. 982, 987 (1972). Sobre todo, debemos garantizar la continuada vigencia de sus valores fundamentales frente a las nuevas realidades del país. Emp. Pur. Des., Inc. v. H.I.E.Tel, 150 D.P.R. 924, 956-958 (2000), y casos citados allí. Nuestro rol, sin embargo, no puede ser el de enmendar la Constitución por vía de una interpretación para añadirle nuevas protecciones o garantías que no fueron previstas de ningún modo por los que redactaron nuestra magna carta. Esa prerrogativa le compete sólo al pueblo.
En el caso de autos, Rosario nos invita a adoptar como interpretación de la categoría constitucional de discrimen por condición social la propuesta formulada por dos comen-taristas en sendos artículos de revista jurídica, de que existe tal discrimen cuando se le niega la igual protección de las leyes a alguna persona por pertenecer a un grupo específico dentro de nuestra comunidad que histórica-mente ha sido sometido a tratamiento desigual y estigma-tizado socialmente.(3) Con tal interpretación, según pro-puesta por los comentaristas referidos, se establecería el fundamento judicial para conjurar concretamente varios reprochables discrímenes que aún existen en nuestra con-vivencia comunitaria. De un solo plumazo quedarían jurí-dicamente proscritos, según la propuesta referida, el dis-crimen contra los indigentes, el discrimen contra los homosexuales, el discrimen contra los físicamente incapa-citados, el discrimen contra los dementes, el discrimen contra los deambulantes y el discrimen contra los ex confinados. Llevada a sus extremos lógicos, el discrimen por condición social se extendería para abarcar el trato desigual con estigma social experimentado por todos los *40numerosos y variados grupos de personas desfavorecidas que han sido tradicionalmente objeto de burla o margina-ción por otros sectores de la sociedad.
Sin embargo, adoptar la referida interpretación por mero fíat judicial apareja varios problemas muy serios, uno de los cuales es que ésta no tiene ningún fundamento histórico que la apoye, sino todo lo contrario. Como tal, esta explayada interpretación rebasa por mucho no sólo lo que claramente se pretendió prohibir por los que redacta-ron nuestra Constitución, sino que rebasa incluso las im-plicaciones normativas para nuestra época de la intención original de ellos.
En el caso de autos, nos compete examinar únicamente la situación de los ex convictos. Podemos afirmar con segu-ridad que al redactarse nuestra Constitución no hubo ni remotamente intención alguna de incluir discrímenes como el del caso de autos en la categoría constitucional del dis-crimen por condición social. Nótese, en primer lugar, que según hemos señalado antes, el discrimen que se quiso pro-hibir mediante el mandato constitucional en cuestión es aquel que surge por motivo de “los accidentes circunstan-ciales que tengan origen en la naturaleza o en la cultura”. Se trata del discrimen por “rasgos que surgen en el ser hu-mano por un hecho fortuito”. (Enfasis suplido.) Zachry International v. Tribunal Superior, 104 D.P.R. 267, 281 (1975). El discrimen contra los ex convictos no es evidente-mente del tipo configurado en la Constitución, ya que no es un discrimen por un “accidente circunstancial” o por un “hecho fortuito”, sino por una conducta deliberada pasada de la persona que sufre el discrimen.
Más importante aún, nótese también que la situación de los ex convictos era claramente conocida por los miembros de la Convención Constituyente. Se aludió a ella cuando se discutió la propuesta sobre la rehabilitación de los reclu-sos, que finalmente se aprobó como parte de la Sec. 19 del *41Art. VI de la Constitución, L.P.R.A., Tomo.(4) A pesar de que el discrimen contra los ex convictos era evidentemente conocido por los que redactaron nuestra Ley Fundamental, y a pesar, además, de ser un asunto tan particular, éste no sólo no se proscribió en su texto, sino que nadie en las extensas deliberaciones de la Convención Constituyente ni siquiera mencionó que debía ser prohibido en la Constitu-ción propuesta, ni indicó que fuese uno de los aspectos abarcados por la categoría de condición social de ésta.
Finalmente, considerado también el carácter de las ob-jeciones que se levantaron en la Convención Constituyente a la referida propuesta sobre la rehabilitación de los reclu-sos, la única intención que podría razonablemente atri-buírsele a los que redactaron la Constitución con respecto al discrimen contra los ex convictos es que ellos estimaban que dicho discrimen no debía ser incluido entre los prohi-bidos por la propia Constitución. En la Constituyente hubo serias objeciones a la propuesta sobre la rehabilitación de los reclusos, por estimarse que era un asunto que debía ser considerado propiamente por la Asamblea Legislativa en su día. (5) Es evidente que tal hubiese sido el parecer con respecto al asunto de los ex convictos, por su naturaleza controversial y contingente.
Cabe señalar aquí que en algunas jurisdicciones de Es-tados Unidos, en las cuales se había prohibido por estatuto que se pudiese tomar en cuenta los antecedentes penales en la contratación de empleados, se han presentado recien-temente proyectos para enmendar las leyes en cuestión, para permitir ahora que los patronos puedan usar tales antecedentes como un elemento adicional en la selección de aspirantes a puestos de trabajo. Véanse: T.M. Hruz, The Unwisdom of the Wisconsin Fair Employment Act’s Ban of *42Employment Discrimination on the Basis of Conviction Records, 85 (Núm. 3) Marq. L. Rev. 779 (2002); S.S. L-Lau, Employment Discrimination Because of One’s Arrest and Court Record in Hawaii, 22 U. Haw. L. Rev. 709 (2000). Esta realidad sobre la naturaleza del asunto, unida al he-cho de que para el tiempo en que se celebró la Convención Constituyente el Tribunal Supremo de Estados Unidos ha-bía resuelto ya que las legislaturas estatales podían váli-damente excluir a ex convictos —como el del caso de autos— de actividades tales como el ejercicio de una profesión(6) fortalece nuestro convencimiento al examinar las deliberaciones sobre el asunto de la rehabilitación de los reclusos, de que en la Convención Constituyente no hubo intención alguna de proscribir constitucionalmente el discrimen contra los ex convictos que pueda tener una em-presa privada en la contratación de sus empleados.
No es función de este Tribunal formular interpretacio-nes de disposiciones constitucionales que son contrarias a su verdadero sentido y propósito, aunque la interpretación propuesta sea en pro de una buena causa. Alas metas idea-les no se puede llegar por caminos fallidos, porque de algún modo tal proceder siempre acaba por denostar la meta misma.
*43VI
Hoy, por razón del empate surgido en el Tribunal con respecto a este asunto, se confirma el vago dictamen del foro apelativo. El caso, pues, volverá al foro de instancia sin una pauta imperativa que guíe su proceder.
Por los fundamentos expuestos, disiento de tal curso de acción. Yo denegaría la acción de Rosario por inmeritoria y archivaría el asunto.
— O —

 Los demandantes impugnaron también la constitucionalidad de la Ley Núm. 254 de 27 de marzo de 1974, la cual autoriza a la Policía de Puerto Rico a expedir certificados de antecedentes penales. Ello dio lugar a la intervención del Procurador General de Puerto Rico en este pleito. Sin embargo, ni el foro de instancia ni el foro apelativo consideraron este planteamiento, por lo que nosotros atendemos aquí sólo el asunto medular ante nos.


 Como se sabe, en Puerto Rico existe legislación que en general extiende a la contratación por patronos privados las garantías constitucionales contra el discri-men contenidas en la Sec. 1 del Art. II de la Constitución de Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Se trata de la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. see. 146 eí seq.
Rosario no ha invocado esta legislación. De cualquier modo dicha legislación no incluye el discrimen contra un ex convicto. En efecto, la legislación referida se aprobó también para añadirle una nueva categoría de discrimen a las ya identificadas en la Constitución: la de discrimen por razón de edad avanzada. Un examen cuidadoso del historial de la referida Ley Núm. 100 revela que no se contempló de modo alguno el discrimen contra ex convictos cuando ésta o sus enmiendas fueron aprobadas. La Ley Núm. 100, pues, no incluye el discrimen sufrido por Rosario. Véase Historial Legis-lativo de la Ley Núm. 100, supra.


 Esta particular interpretación de la categoría de “condición social” fue pro-puesta inicialmente por J.R. Roque Velázquez en su obra Apuntes hacia una defini-ción del discrimen por “origen o condición social” en Puerto Rico, XXVI (Núm. 3) Rev. Jur. U.I.A. 519 (1992), y reiterada luego con señalamientos críticos por el profesor J. J. Álvarez González en Derecho Constitucional, 69 (Núm. 2) Rev. Jur. U.P.R. 419 (2000).


 Véase 3 Diario de Sesiones de la Convención Constituyente 2142-2145 (1961).


 íd., págs. 2115, 2132-2133 y 2142-2145.


(6) Hawker v. New York, 170 U.S. 189 (1898). Es conocido que en la Convención Constituyente se tuvo muy en cuenta las decisiones del Tribunal Supremo de Esta-dos Unidos sobre asuntos constitucionales. Véanse: A. Fernós Isem, Original Intent in the Constitution of Puerto Rico, 2da ed., Lexis-Nexis de Puerto Rico, 2002; Trias Monge, op. cit, pág. 170.
Debe señalarse que el Tribunal Supremo federal no sólo ha reiterado lo resuelto en Hawker v. New York, supra, sino que en una serie de casos posteriores ha indicado claramente que las clasificaciones legislativas relativas a ex convictos no son sospe-chosas y que el Estado puede válidamente excluirlos de actividades tales como votar, poseer armas de fuego y ocupar determinados cargos públicos o privados. Véanse: Lewis v. United States, 445 U.S. 55 (1980); Richardson v. Ramírez, 418 U.S. 24 (1974); De Veau v. Braisted, 363 U.S. 144 (1960); Lassiter v. Northampton Elections Bd., 360 U.S. 45 (1959).